Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 1 of 7            FILED
                                                                 2019 Feb-21 PM 03:24
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 2 of 7
Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 3 of 7
Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 4 of 7
Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 5 of 7
Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 6 of 7
Case 2:19-cv-00317-JHE Document 1-1 Filed 02/21/19 Page 7 of 7
